t c memo united_states tax_court gregorio and viviana mankita petitioners v commissioner of internal revenue respondent docket no filed date gregorio mankita and vivian mankita pro_se anne w durning for respondent memorandum findings_of_fact and opinion colvin judge on date respondent issued a final_determination disallowing petitioners' claim under sec_6404 to abate interest related to petitioners' tax_year petitioners timely filed a petition under sec_6404 and ' redesignated sec_6404 by the internal_revenue_service restructuring and reform act of publaw_105_206 secs continued rule the issues for decision are whether respondent's denial of petitioners’ claim to abate interest relating to petitioners’ tax_year was an abuse_of_discretion we hold that it was not whether we have jurisdiction to review respondent's failure to abate the late filing and payment penalty imposed by sec_6651 we hold that we do not section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure references to petitioner are to gregorio mankita findings_of_fact some of the facts are stipulated and are so found a petitioners petitioners are married and lived in phoenix arizona when they filed the petition in this case petitioner is licensed as a contador publico public accountant in mexico he has been a tax preparer in the united_states since in petitioners sold an office building in los angeles and bought seven houses in phoenix petitioners applied for and received an extension to file their return on date petitioners filed their t continued a a 112_stat_685 - - tax_return on date for petitioners reported the sale of the office building and purchase of the seven houses as a like-kind_exchange under sec_1031 deducted a bad_debt and schedule c expenses and claimed that they overpaid their federal_income_tax by dollar_figure b the audit of petitioners' return eb mitzi morrow morrow a revenue_agent began to audit petitioners' return around date petitioner met with morrow on date and gave her evidence supporting most of petitioners' schedule c expenses he did not give morrow documentary_evidence that showed petitioners' basis in the like- kind exchange properties the documents that he gave morrow did not convince her that petitioners were entitled to a bad_debt deduction around date petitioners hired albert h feldman feldman a c p a to help them with the audit feldman and morrow met on date feldman gave morrow more documents on date on date morrow asked feldman for more information morrow did not hear from petitioners or feldman after date morrow reviewed petitioners’ case on date she disallowed petitioners' bad_debt_loss because she concluded that petitioners had not substantiated their claim that they had lent money to a third party she also concluded that petitioners were q4e- not entitled to treat the sale of the building in los angeles and purchase of the houses in phoenix as a like-kind_exchange because petitioners had not substantiated their basis in the properties on date morrow sent her report to petitioners and feldman on date morrow invited petitioners to a meeting on date neither petitioners nor feldman attended that meeting morrow then closed the case cc filing and dismissal of petitioners' tax_court petition petitioners moved to mexico city on date on date feldman sent a facsimile message to petitioners saying that he had not received any correspondence from respondent since date on date respondent’s examination_division asked district_counsel to review a proposed notice_of_deficiency for petitioners' year respondent sent the notice_of_deficiency to petitioners in mexico on date on date respondent sent petitioners a dollar_figure refund because petitioners had overpaid tax for and in april or date petitioner contacted daniel dietz dietz respondent's representative at the u s embassy in mexico city dietz suggested that petitioners bring their tax_court petition for the year to him so that it could be petitioners' petition must have been filed or mailed to this court by date to be timely see sec_6213 - - delivered safely to the court through a diplomatic pouch petitioners delivered their tax_court petition to the u s embassy in mexico city on date on date respondent assessed dollar_figure in tax and dollar_figure in interest for petitioners' tax_year on date the petition in which petitioners disputed their income_tax deficiency was filed in the tax_court on date we granted respondent's motion to dismiss for lack of jurisdiction because petitioners' petition was not timely filed d respondent's reconsideration of petitioners' case on a date not stated in the record dietz asked respondent’s los angeles appeals_office to reconsider the assessment for the appeals_office agreed to do so catherine keenan keenan an appeals officer for respondent in los angeles obtained and reviewed the file for petitioners’ tax_year sometime between date and date keenan sent a letter to petitioners on date inviting them to attend a conference petitioner met with keenan on date and gave her all the information he had keenan reviewed petitioners' case she estimated the basis for the properties used in the sec_1031 exchange keenan sent a written proposed settlement of the case to petitioners on date on date petitioners sent keenan a facsimile message in which they acknowledged receipt of the -- - proposed settlement claimed interest should be abated because morrow should have finished the audit more quickly contended that petitioner’s expenses that he incurred to obtain records should offset taxes due pointed out that they could not tell whether they received credit for social_security and federal and state income taxes paid and notified respondent of their plan to pay in installments keenan made no adjustments based on the date facsimile message petitioners agreed to the proposed settlement on date keenan's supervisor approved the settlement with petitioners on date as a result of the settlement respondent abated dollar_figure in tax and dollar_figure in interest on date later respondent corrected a math error that favored petitioners respondent assessed dollar_figure in net additional tax and interest as a result of the settlement in response petitioners paid dollar_figure on dates not stated in the record be petitioners claim_for_abatement and tax and interest due petitioners filed a form_843 claim_for_refund and request for abatement with respondent on date in which they asked that all interest and penalties relating to their year that accrued from date to date be abated on date respondent mailed to petitioners a notice denying petitioners’ claim_for_abatement on date petitioners' petition was filed in this court in it petitioners ask us to abate all interest and penalties related to their tax_year on date respondent issued a final_determination denying petitioners’ interest abatement claim petitioners' amended petition with respondent’s final_determination attached was filed on date as of date petitioners owed dollar_figure in tax and interest petitioners also owed about dollar_figure under sec_6651 for the addition_to_tax for failing to timely file their return and pay tax the amount of interest due on the addition_to_tax under sec_6651 was dollar_figure on date opinion a abatement of interest contentions of the parties petitioners contend that respondent’s failure to abate interest on their tax_liability from date to the present was an abuse_of_discretion petitioners contend that too much time passed from when respondent began the audit around date to when respondent issued the notice_of_deficiency on date petitioners contend that morrow should have settled the case as quickly as keenan did after she received the case respondent contends that there were no errors or delays due to ministerial acts by respondent and that respondent's refusal on brief petitioners and respondent argue that period in dispute is from date to present we treat the issue before us as stated in the briefs --- - to abate interest was not an abuse_of_discretion the commissioner's authority to abate interest under sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of tax if a either the deficiency was attributable to an error or delay by a service official in performing a ministerial_act or an error or delay by the taxpayer in paying his or her tax is attributable to a service official’s being erroneous or dilatory in performing a ministerial_act and b the taxpayer caused no significant aspect of the delay interest is abatable only after the commissioner has contacted the taxpayer in writing about the deficiency or payment in question see sec_6404 e flush language we apply an abuse_of_discretion standard in reviewing the commissioner’s failure to abate interest see 112_tc_230 date to date we do not take into account any error or delay by the commissioner that occurs before the commissioner contacts the taxpayer in writing with respect to the deficiency or payment of tax see sec_6404 flush language see also krugman v commissioner supra pincite morrow first contacted petitioners in writing about their deficiency on date thus interest that accrued for petitioners’ tax_year before date is not abatable --- - date to date respondent first sent a letter to petitioners about the audit on date morrow closed the audit on date the notice_of_deficiency was forwarded for review by district_counsel on date respondent sent the notice_of_deficiency on date we are satisfied by morrow’s detailed testimony that all the time spent in concluding petitioners’ examination and sending the notice_of_deficiency was not due to error or delay in performing a ministerial_act thus respondent's refusal to abate interest that accrued from date to date was not an abuse_of_discretion date to date petitioners contend that stipulations and are incorrect we disagree stipulations and provide the examination of petitioners' return commenced in june of and was conducted by senior tax_auditor e mitzi morrow in van nuys california on date ms morrow sent a letter to petitioners setting an appointment on date for the examination of their return petitioners were unable to attend the date appointment because they were traveling in israel the court will permit a party to a stipulation to be relieved from a stipulation if justice requires see rule e morrow's testimony and records corroborate the facts stated in stipulations and petitioners have offered nothing showing that stipulations or are incorrect thus we do not relieve petitioners from the binding effect of a stipulation of facts - respondent mailed the notice_of_deficiency on date petitioners delivered a petition to the u s embassy in mexico city on date it was not an abuse_of_discretion for respondent not to abate interest for the period from march to date because respondent made no error or delay in performing a ministerial_act see sec_6404 flush language date to date petitioners’ petition was received by the u s embassy in mexico city on date and by this court on date an unexplained delay in transferring a file is a ministerial error see eg sec_301_6404-2t b example temporary proced admin regs fed reg date a delay in transferring a case after transfer was approved is the result of a ministerial_act however we do not believe that the delay in the tax court’s receipt of the petition affected the pace of settlement of the case discussed below nor did it cause petitioners to delay the payment of interest we received petitioners’ petition on date and on date we granted respondent's motion to dismiss the petition for lack of jurisdiction because it was not timely filed between date and date dietz asked respondent to reconsider petitioners’ case and keenan obtained and reviewed petitioners’ file and invited petitioners to a conference keenan sent a written settlement offer to petitioners on date we are convinced by keenan’s testimony that there was no delay due to a ministerial error from date to date petitioners accepted keenan's offer and signed the form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment to settle their case on date keenan's supervisor approved the settlement on date respondent abated the assessment consistent with the settlement on date we conclude that respondent’s failure to abate interest from date to date was not an abuse_of_discretion date to present it was not an abuse_of_discretion for respondent not to abate interest that accrued after date because that interest accrued solely due to petitioners’ failure to pay the liability to which they had agreed petitioners contend essentially that interest that accrued after date should be abated because respondent should have used the refund paid to petitioners on date to offset petitioners' tax_deficiency we disagree petitioner could have used those amounts to pay tax deficiencies for respondent was under no obligation to use petitioners' overpayments to offset petitioners' tax_deficiency petitioners contend that interest should be abated to offset expenses they incurred in hiring feldman and traveling to mexico to obtain records to support their position in the audit we disagree taxpayers are required to maintain proper records see sec_6001 the government is not required to reimburse their compliance costs conclusion we conclude that respondent's denial of petitioners’ claim to abate interest from date to the present relating to their tax_year was not an abuse_of_discretion b addition_to_tax for filing a return and paying tax late petitioners contend that they should not be liable for the addition_to_tax under sec_6651l a for filing a return and paying tax late petitioners contend that they filed their return late because petitioner's mother died in early date we lack jurisdiction to decide whether petitioners are liable for the addition_to_tax under sec_6651 because sec_6404 does not give us jurisdiction to decide that issue see krugman v commissioner t c pincite we lack jurisdiction under sec_6404 to decide whether the taxpayer is liable for the addition_to_tax under sec_6651 to reflect the foregoing decision will be entered for respondent
